Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board allowing disability benefits to claimant. Claimant’s final physical disability was caused by a ruptured intervertebral disc which required surgical treatment. His employment was that of an assistant sales manager, and' the board has found that long hours of driving his automobile, together with opening the trunk compartment of his ear, aggravated a previously existing back condition and caused the rupture of an intervertebral disc. There is medical testimony to support such finding. This type of injury falls within the category of those injuries caused by routine strain or exertion, but which lead to a mechanical or structural change in the body, and is therefore compensable (1 Larson on Workmen’s Compensation Law, § 38.20). Award and decision unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.